DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 1, 2022 have been fully considered but they are not persuasive. A new grounds of rejection using the same references is contained below, the office makes these remarks with regards to applicant’s arguments against the inability of the previously provided art to meet the modified claims 1 and 12.
 With regards to the assessment of claim 1 in arguments, the examiner does not agree that H1 merely discloses, oil passing through apertures but not collected by the shield.  The windage shield and apertures (58 and 60) includes solid portions in the form of the “bars/grid” (the solid regions between apertures in Figure 8) and pass through holes.  The solid portions capture oil slung against them, and direct it along the shield to the pores (apertures).  Thus the shield captures fluid then directs it via surface tension, viscosity, and curvature towards the pores or orifices which pass it through internally.  This structure is clarified in Page 4, ¶50-52.  More importantly for the language of porous lattice structure and the rejection below; however, ¶52 also discloses the windage shield can be permeable as an alternative to the shield. There is further support on the same page in ¶61 that the channels or passages may include a permeable foam filler as an explanation of what is considered permeable to H1.
Turning to the C1 reference of the previous action, while the examiner does concur with applicant that the lattice structure of C1 is a mostly internal structure, the lattice structure as seen in Figure 5, is also clearly the outermost surface in the exposed regions(11 and 12) where it is meant to collect the oil.  This makes it suitable for consideration of combination with the already expressed admittance by the base reference H1, of permeable outer surface structure, and the advantages of the M1 screens are in part achieved by them being the first surface the flung oil encounters, leading one to modify them to the first surfaces of H1. 
The position on the subject matter of M1, extends the discussion of porous structures for oil collection being lattices in M1, (Abstract, Look under Summary of Invention,…page 3ish), “The screed according to the invention may compromise one or more of the following characteristics, taken separately from each other or in combination with each other: the screed is at least partly metallic or made of composite material, said annular portion comprises a structure in the form of a lattice” and on Page Four, the first line through fourth line detail known lattice structure patterns, and lines beginning discussing DMD disclose why additive manufacture of such are advantageous ways of making lattice structures.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0106922 to Hancox (H1) in view of WO 2018/142058 to Simon (M1) and WO 2019/141920 to Charrier (C1).
(Citations are made to the WIPO machine translation provided in the IFW for M1.  A new translation of C1 using the FIT system has been provided for cleaner citation and reference with regards to the porous lattice language.]

In Re Claim 1:
H1 teaches:
	An oil collector (Fig. 8, 34) for a torque transmission (Fig. 3, 30) device of an aircraft turbine engine (Fig. 1, 10) [Abstract title.], this oil collector being configured to collect sprayed oil, where it comprises: [Page 3, ¶40-41 disclose planet gear sprayed oil being collected by carrier elements.]
	At least one outer wall (Fig. 8, 44, 46) formed at least in part by a porous structure said porous structure being suitable to capture oil and [Page 4, ¶50-52 discloses the circumferential walls may have a windage shield, i.e. perforated sheet with a grid of holes in it, See Figures 4, 5, and 8. ¶52 discloses the wall may include permeable material in the holes instead thus forming at least part of said outer walls.  ¶61 discloses foams are a known permeable material. Permeable material or shield, both have solid portions of wall which capture said oil and direct it to the pores (aperture) or permeable material, where it is delivered to the recovery passage within.]
	At least one oil recovery device (50, 66) located at one end of the at least one outer wall and configured to recover the oil captured by the outer wall and intended to flow from this outer all to the recovery device.  [Page 4, ¶53 discloses the collection device and apertures to direct the oil to scavenging.]

H1 does not teach, wherein:
	The porous material is a lattice structure.

C1 teaches:
	When using a porous structure to affect oil it is known to use a patterned lattice structure (Fig. 5, 16). [Abstract.]  Advantageously the patterned, latticelike, structure should be composed of additive manufacturing, which allows the dimensions to be adapted to the desired oil loads. [Pages 5-6, Summary not Claims.]  Said patterned porous structure forms the outermost surface in the oil contacting for where it contacts the oil, [See Figure 5.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perforated grids of H1, to be additively manufactured patterned oil capturing structure as taught by C1, as these are more easily attenuated and manufactured and designed to the desired loads of the system.  This would yield additively manufactured patterned oil capturing regions in the walls of H1.

M1 teaches:
	Additively manufactured patterned structures in gas turbine engines are known to include cross-bars grids i.e. lattices. [Page 3, last three paragraphs, Page 4, first paragraph.] See Figure 2, 108.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of H1 and C1, such that the additively manufactured lattice-like structure, was a lattice crossbar as this is a known in the art lattice pattern for use in turbines via additively manufacturing with an expectation of success in placement and securing to the structures.  This would yield cross bar lattices, i.e. rectangular/square patterns. [Figure 2, M1, 108 pattern.]


In Re Claims 2 and 4-17:
H1 shows:
The oil collector of claim 1, wherein:
(Claim 2) said at least one outer wall has a constant thickness and/or said porous lattice structure has a constant thickness. [H1, Figure 5, shows the windage screen/aperture grid plate (58) is a generally constant in its thickness, similarly the outer wall about said screen.]
 (Claim 4) said porous lattice structure is composed of parallelepipedal patterns such as rectangles or squares. [Figure 2, M1, is a rectangular gridded cross-bar pattern.]
(Claim 5) Each of said patterns comprises bars connected to each other, some of said bars extending along edges of this pattern. [M1, Figure 1, element 108 and citations to M1 in claim 4 disclose rectangular cross bars.  As the window of H1 is rectangular these would run along it to and forming edges.] 
(Claim 6) said at least one outer wall comprises two independent outer walls (44, 46) each formed at least in part by a porous lattice structure, the collector having a general I-shape and said independent outer walls extend laterally on the two longer sides of said general I-shape. [H1, Figure 8, shows the collector can have the passages on both sides. Page 2, ¶38 discloses the radially inner and outer walls (48, 50). And general I-shape.  ]
(Claim 7) claim 6, said independent outer walls are each generally curved and have convex curved surfaces facing each other. [H1, Figures 3, 4, and 8 show the convexity an orientation of the walls.]
(Claim 8)  The oil collector according to claim 6, wherein there is a recovery device between first ends of both outer walls and the outer end of the I shape. [H1, Figure 8, element 50, 60.]

H1 as modified does not teach:
		A second element at the other inner end.

C1 further teaches:
It is well-known that when oil droplets flung pass through a mesh pattern, some can be drawn downward via gravity to a radially inward outlet. Page 2, last 2 paragraphs.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of H1, to include an outlet at the inner end as taught by C1, for the purposes of more quickly recovering that oil captured near the bottom of the walls that lacked momentum due to the mesh in Figure 8 H1 and Might move downward. This would yield both inner and outer end oil recovery elements.
(Claim 9) said at least one oil recovery device is generally u shaped. [H1, Figure 8 shows the outer wall 50 and recovery device is concavely curved inward, i.e. generally u-shaped.]
 (Claim 10) The oil collector according to claim 9, wherein said collector comprises two independent outer walls (H1, 44, 46) each formed at least in part by a mesh structure, the collector having a general I-shape and said walls extend laterally on the two longer sides of this I. [Figure 8, shows the collector can have the passages on both sides. [H1, Page 2, ¶38 discloses the radially inner and outer walls (48, 50).] said outer walls are each generally curved and have convex curved surfaces facing each other. [Figures 3, 4, and 8 show the convexity an orientation of the walls.] and a recovery device at its upper bulkhead. [See Figure 8.]

H1 as modified in claim 1 does not teach:
A recovery device at its inner bulkhead.

C1 further teaches:
It is well-known that when oil droplets flung pass through a mesh pattern, some can be drawn downward via gravity to a radially inward outlet. Page 2, last 2 paragraphs.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of H1, to include an outlet at the inner end as taught by C1, for the purposes of more quickly recovering that oil captured near the bottom of the walls that lacked momentum due to the mesh in Figure 8 H1 and Might move downward. This would yield both inner and outer end oil recovery elements.
(Claim 11) said at least one outer wall and said at least one recovery device define an inner cavity (H1, Fig. 8, 62) which is empty. [See H1, Figure 8.]
(Claim 12) A Torque transmission device for an aircraft turbine engine, this device comprising meshed toothings, (H1, Fig. 3, 32, 28, 38) and at least one oil collector according to claim 1, which is disposed adjacent to a toothing (32) or interposed between two toothings (32) and which is configured to collect oil centrifugally sprayed by at least one of these toothings. [See Claim 1 for most element citations, H1, Page 2, ¶36-38 gives a differential gear box and elements. Page 3, ¶43 discloses the gears casting the oil outward to the collector.]
(Claim 13) Claim 12, comprises two independent outer walls (H1, 44, 46) each formed at least in part by a porous lattice structure, the collector having a general I-shape and said independent outer walls extend laterally on the two longer sides of this I. [H1, Figure 8, shows the collector can have the passages on both sides. Page 2, ¶38 discloses the radially inner and outer walls (48, 50).See rejection of claim 1 for porous lattice.]
said independent outer walls are each generally curved and have convex curved surfaces facing each other. [H1, Figures 3, 4, and 8 show the convexity an orientation of the walls.] each of said independent outer walls extending at least in part around one of the toothings and an axis of revolution of that toothing. [H1, Figure 8 shows the structures curve around and with regards to the gears(32).]
(Claim 14) claim 11, the device is an epicyclic gearbox (H1, 30). [H1, Page 2, ¶36.]
(Claim 15) A turbine engine, in particular for an aircraft, comprising an oil collector according to claim 1. [See claim 1 for citations. H1,  Page 2, ¶33 discloses the gas turbine engine. Page 5, ¶66 disclose aircraft use of the turbine.]
(Claim 16) A turbine engine, in particular for an aircraft, comprising a torque transmission device according to claim 12. [See claims 1 and 12 for citations. H1, Page 2, ¶33 discloses the gas turbine engine. Page 5, ¶66 disclose aircraft use of the turbine.]
	(Claim 17) the oil collector according to claim 10, wherein each of said two independent outer walls extends between two lateral bulkheads and has a curvature radius which is the same as a curvature radius of said two lateral bulkheads. [Per the Instant Application, 5, the bulkheads are the upper and lower extension of the curved wall the porous material forms at least one part of, such as Elements 42a,b and 30a being the lateral bulkheads and porous portion. Turning to H1, the office notes in Figure 8, the entire surface of the lateral walls on each side between the gears, is shaped with a curvature mimic the curvature of the gears they surround, this curvature extends from the upper and lower tips with no permeable region/porous region, through the region with apertures, where a windage screen maybe placed or the porous lattice of the modification would be located.  Thus they would have the same curvature as well.]  

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 recites a particular pattern used for the porous lattice, not found in the prior art.  The lattice design would not be a result of mere design choice or obvious shapes, because the number of bars, and curved ball terminations, directly affect degree of porosity and travel rate of captured oil, so must be considered inventive features requiring hindsight to meet in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745